Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                          Status of Claims
Claims 1-14 are currently pending. 

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to compositions comprising an effective amount of an inhibiting agent and methods for use of the compositions, classified in C12Q1/025, G01N33/5008 and G01N33/57496.
II. Claims 11-14, drawn to a method for identifying drug resistance genes, classified in G01N2800/44.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different method steps, different designs, with the method steps of Invention II being mathematical analysis steps and the method steps required in Invention I are active steps of administering a composition to ta patient. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of theirdifferent classification; (b) the inventions have acquired a separate status in the art due to theirrecognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable toanother invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

                                            Species Election 
This application contains claims directed to the following patentably distinct species:
Invention I Species
Species of Inhibiting Compound
If Applicant elects invention I, Applicant must further elect a single specific inhibiting compound from among:
(1) a compound that inhibits the PI3K-AKT-mTOR pathway, 
(2) a compound that inhibits cell cycle inhibitors,  
(3) a compound that inhibits the MEK-MAPK (ERK) pathway; 
(4) an HDAC inhibitor in combination with a compound that inhibits or reduces expression of one of a, b, c, d, e, f, g, h or I below.
a. AXL, 
b. SLFN13, 

d. S100A11, 
e. KLHL5, 
f. SLC7A11, 
g. AVCVA, 
h. USP40 or
i. a single specific combination of 
 AXL, 
SLFN13, 
ANXA2, 
S100A11, 
KLHL5, 
SLC7A11, 
AVCVA or, 
USP40, as recited in claim 1. 

Species of Compound
If Applicant elects Invention I, Applicant must further elect a single specific species of compound from among:
1. siRNA, 
2. shRNA, 
3. antisense oligonucleotides, 
4. CRISPR/CAS constructs, 

6. an aptamer, 
7. an antibody or antigen binding fragment thereof, or 
8. a fusion protein, as recited in claim 2.
Claim 1 is generic. 

Species of Second Therapeutic Agent
If Applicant elects Invention I, Applicant must further elect a single specific species of second therapeutic agent from among:
1. chemotherapeutic agent, 
2. a potentiating agent, or 
3. a checkpoint inhibitor, as recited in claim 3.

Species of Compound
If Applicant elects Invention I, Applicant must further elect a single specific species of inhibiting compound from among:
(1) a compound that inhibits the PI3K-AKT-mTOR pathway, 
(2) a compound that inhibits cell cycle inhibitors,  
(3) a compound that inhibits the MEK-MAPK (ERK) pathway; 
(4) an HDAC inhibitor in combination with an effective amount of a compound that inhibits or reduces expression of one of one or more drug resistance genes, as recited in claim 4.

Species of Resistance Gene
If Applicant elects Invention I, Applicant must further elect a single specific species of resistance gene from among:
1. AXL, 
2. SLFN13, 
3. ANXA2, 
4. S100A11, 
5. KLHL5, 
6. SLC7A11, 
7. AVCVA, 
8. USP40 or
9. a single specific combination of 
 AXL, 
SLFN13, 
ANXA2, 
S100A11, 
KLHL5, 
SLC7A11, 
AVCVA or, 
USP40, as recited in claim 5. 
Claim 4 is generic. 


Species of Method of Administration of Inhibitors
If Applicant elects Invention I, Applicant must further elect a single specific method of administration of inhibitors, selected from:
1. Simultaneous administration
2. Sequential administration, as recited in claims 6 and 7. 

Species of Cancer 
If Applicant elects Invention I, Applicant must further elect a single specific species of cancer from among:
1. bladder, 
2. brain, 
3. breast, 
4. cervical, 
5. colo-rectal, 
6. esophageal, 
7. kidney, 
8. liver, 
9. lung, 
10. nasopharangeal, 
11. pancreatic, 
12. prostate, 
13. skin, 
14. stomach, 

16. ovarian, 
17. testicular and 
18. hematologic cancers, as recited in claim 9.
Claim 4 is generic. 

          The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.  

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 4 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) The prior art applicable to one species would not likely be applicable to another species even if some of the species may be classified in the same class/subclass;
(b) The species are likely to raise different non-prior art issues under 35 U.S.C. 112 first paragraph;
(c) The species are likely to raise different non-prior art issues under 35 U.S.C. 101. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA A DINES whose telephone number is (571)272-6837.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/KARLA A DINES/           Primary Examiner, Art Unit 1639